******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. JUNIOR JUMPP
                (AC 38452)
           DiPentima, C. J., and Prescott and Lavery, Js.
       Argued January 4—officially released February 14, 2017

   (Appeal from Superior Court, judicial district of
               Hartford, Dewey, J.)
  Robert T. Rimmer, assigned counsel, for the appel-
lant (defendant).
   Melissa Patterson, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Carl R. Ajello III, supervisory assistant state’s
attorney, for the appellee (state).
                        Opinion

   PER CURIAM. The defendant, Junior Jumpp, appeals
from the denial of his motion for sentence modification
made pursuant to General Statutes § 53a-39. The defen-
dant has completed the sentence that was the subject
of his motion. This court cannot grant the defendant
any practical relief, and therefore his appeal is moot.
State v. Bradley, 137 Conn. App. 585, 587 n.1, 49 A.3d
297, cert. denied, 307 Conn. 939, 56 A.3d 950 (2012);
see also State v. Boyle, 287 Conn. 478, 485–86, 949 A.2d
460 (2008); State v. Scott, 83 Conn. App. 724, 726–27,
851 A.2d 353 (2004). We also summarily reject the defen-
dant’s claim that this case falls within the capable of
repetition yet evading review exception to the mootness
doctrine. See Loisel v. Rowe, 233 Conn. 370, 382–83,
660 A.2d 323 (1995).
  The appeal is dismissed.